          Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MICHAEL NIGRO,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-CV-2369 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
THE CITY OF NEW YORK et al.,                                           :
                                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Michael Nigro, a professional photographer, journalist, and filmmaker, brings

claims against the City of New York (the “City”) and five officers from the New York City

Police Department (“NYPD”), relating to his arrest during a protest against then-presidential

candidate Donald J. Trump on March 19, 2016. Nigro alleges, among other things, that he was

arrested without probable cause and in retaliation for his prior photography. Defendants now

move, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss. See ECF

No. 48 (“Motion”). Although Nigro’s allegations are troubling and several of his claims would

be sufficient to survive a motion to dismiss under current law, the law as it existed at the time of

Nigro’s arrest compels the Court to grant Defendants’ motion on all claims save one: a failure-

to-train claim against the City. Accordingly, and for the reasons that follow, Defendants’ motion

is granted except as to that one claim.
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 2 of 16




                                         BACKGROUND

       The following relevant facts, drawn from the Second Amended Complaint

(“Complaint”), see ECF No. 43 (“SAC”), are taken as true and construed in the light most

favorable to Nigro. See, e.g., Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013).

       Nigro is an award-winning photographer, journalist, and filmmaker who frequently

reports on protests and documents incidents of police brutality. See SAC ¶¶ 2, 40-42. On March

19, 2016, Nigro was photographing a large-scale protest in New York City against then-

presidential candidate Donald J. Trump. See id. ¶¶ 3-4. Officers from the NYPD, including

members of its Strategic Response Group (“SRG”), were deployed at the event. See id. ¶ 49.

Following a noontime rally at Columbus Circle, Nigro and the protesters marched southbound

through the middle of Manhattan. See id. ¶¶ 48, 50-56. At one point between Fifth and Madison

Avenues, Nigro stood in the middle of 57th Street and captured a “striking image” depicting a

wall of NYPD officers — including Defendants Deputy Inspector Andrew Lombardo, Police

Inspector John D’Adamo, and Police Chief James McNamara — walking towards him. See id.

¶ 51-52 (photograph timestamped 13:46:50). The image — which is included in Nigro’s

Complaint — also shows “[s]everal other photojournalists in the street” with “the bulk of the

protesters . . . marching on the sidewalk.” Id. ¶ 51.

       Seconds later, Nigro moved onto or near the 57th Street sidewalk, where he took another

image of Deputy Inspector Lombardo, aided by an SRG Captain and another SRG Officer,

arresting a photographer. See id. ¶ 53 (photograph timestamped 13:47:07). Almost immediately

thereafter, Nigro took two more pictures: one of Deputy Inspector Lombardo, feet away, staring

directly at Nigro and his camera, see id. ¶ 57 (photograph timestamped 13:47:26); and the other

of Deputy Inspector Lombardo speaking into his radio while another photographer stood nearby




                                                 2
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 3 of 16




in the street, see id. ¶ 58 (photograph timestamped 13:47:46). Approximately one minute later,

as Nigro and the protesters banked right and moved southbound along the Madison Avenue

sidewalk, Deputy Inspector Lombardo ignored the photographer standing in the street, cut

through a mass of people, and grabbed Nigro by the neck. See id. ¶ 59. With the assistance of

NYPD Officer Joseph Aniano, also a Defendant here, Deputy Inspector Lombardo dragged

Nigro from the sidewalk into the street and placed him under arrest. See id. ¶¶ 3-6, 59. Nigro

was transported to One Police Plaza, more than five miles away from the protest, where he was

held in NYPD custody for approximately six hours before he was released and charged with

disorderly conduct and jaywalking. See id. ¶¶ 82-83; ECF No. 55-1, at 2. At a hearing held on

May 2, 2016, Nigro was granted an adjournment in contemplation of dismissal (“ACD”). See

SAC ¶ 91. The charges were eventually dismissed on November 1, 2016. See id.

       Significantly, the March 19, 2016 incident was not Nigro’s first encounter with Deputy

Inspector Lombardo. On April 29, 2015, Nigro photographed Deputy Inspector Lombardo at a

large protest, “pointing aggressively at a Black man standing before him with his baton raised

overhead.” Id. ¶ 42. The photograph was featured in Nigro’s “Escape from Freedom” series and

featured on the website of a global association dedicated to the arts. Id. Although Deputy

Inspector Lombardo did not arrest Nigro then, Nigro alleges that members of an activist group

called Copwatch have “relayed” to him that Deputy Inspector Lombardo “had mentioned

Plaintiff and that his arrest was a targeted one.” Id. ¶ 179.

                                      LEGAL STANDARDS

       In evaluating Defendants’ motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept all facts set forth in the Second Amended Complaint as true and draw all reasonable

inferences in Nigro’s favor. See, e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124




                                                  3
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 4 of 16




(2d Cir. 2008) (per curiam). A claim will survive a Rule 12(b)(6) motion, however, only if the

plaintiff alleges facts sufficient “to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). A plaintiff must show “more than a sheer possibility that a

defendant has acted unlawfully,” id., and cannot rely on mere “labels and conclusions” to

support a claim, Twombly, 550 U.S. at 555. If the plaintiff’s pleadings “have not nudged [his or

her] claims across the line from conceivable to plausible, [the] complaint must be dismissed.”

Twombly, 550 U.S. at 570.

                                            DISCUSSION

        Nigro’s principal claims, brought pursuant to 42 U.S.C. § 1983, are for false arrest

(against Deputy Inspector Lombardo and Officer Aniano), retaliatory arrest in violation of the

First Amendment (against Deputy Inspector Lombardo), violation of the freedom of the press

(against all Defendants), and violation of his right to a fair trial (against Deputy Inspector

Lombardo and Officer Aniano). In addition, he brings a claim for deliberate indifference against

the City and the supervising NYPD officers and a claim of municipal liability, pursuant to

Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), against the City. The Court will address

each claim in turn.

A. False Arrest and Retaliatory Arrest Claims

        Nigro’s false arrest claim fails as a matter of law if there was probable cause to arrest him

for an offense. See, e.g., Betts v. Shearman, 751 F.3d 78, 81 (2d Cir. 2014). Probable cause to

arrest exists if an arresting officer has actual “knowledge or reasonably trustworthy information




                                                    4
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 5 of 16




of facts and circumstances that are sufficient to warrant a person of reasonable caution in the

belief that the person to be arrested has committed or is committing a crime.” Weyant v. Okst,

101 F.3d 845, 852 (2d Cir. 1996). A court should consider the “totality of the circumstances” in

evaluating whether the “facts available to the officer at the time of arrest” meet that bar.

Caldarola v. Calabrese, 298 F.3d 156, 162 (2d Cir. 2002) (internal quotation marks omitted).

Significantly, it is enough that probable cause existed for some offense; that is, it is irrelevant

“whether probable cause existed with respect to each individual charge, or, indeed, any charge

actually invoked by the arresting officer at the time of arrest.” Jaegly v. Couch, 439 F.3d 149,

154 (2d Cir. 2006); accord Figueroa v. Mazza, 825 F.3d 89, 99-100 (2d Cir. 2016). Moreover,

even in the absence of probable cause, a police officer is entitled to qualified immunity if the

probable cause determination was objectively reasonable — that is, whether there was

“arguable” probable cause to arrest. Jenkins v. City of New York, 478 F.3d 76, 87 (2d Cir. 2007).

       Applying these standards and binding Supreme Court and Second Circuit precedent, the

Court is compelled to dismiss Nigro’s false arrest claim. New York Vehicle and Traffic Law

(“VTL”) §1156(a), the jaywalking statute, provides that, “[w]here sidewalks are provided and

they may be used with safety it shall be unlawful for any pedestrian to walk along and upon an

adjacent roadway.” Critically, “[a] violation of this provision does not require the presence of

traffic or an intent to obstruct it, but rather ‘permit[s] law enforcement to restrict pedestrian

traffic to sidewalks even where they are simultaneously diverting vehicular traffic.’” Abujayyab

v. City of New York, No. 15 CIV. 10080 (NRB), 2018 WL 3978122, at *10 (S.D.N.Y. Aug. 20,

2018) (quoting Roper v. City of New York, No. 15-CV-8899 (PAE), 2017 WL 2483813, at *4

(S.D.N.Y. June 7, 2017)). And although arrests for jaywalking may be rare as an empirical

matter, they are permitted under New York law, see id. (citing authorities); see also N.Y. Veh. &




                                                   5
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 6 of 16




Traf. Law § 155 (“For purposes of arrest without a warrant, . . . a traffic infraction shall be

deemed an offense.”), and, by extension, the Fourth Amendment, see Atwater v. City of Lago

Vista, 532 U.S. 318, 354 (2001) (“If an officer has probable cause to believe that an individual

has committed even a very minor criminal offense in his presence, he may, without violating the

Fourth Amendment, arrest the offender.”).

       Here, Nigro’s own Complaint makes plain that there was probable cause — or, at a

minimum, arguable probable cause — to arrest him for jaywalking. Indeed, his “striking”

photograph of NYPD officers walking down 57th Street (which appears in the Complaint)

confirms that, shortly before his arrest, he stood in the middle of the street. See SAC ¶ 51; see id.

¶ 53 (depicting a photograph taken only seventeen seconds later of another photographer’s arrest,

making clear that Nigro was not in a crosswalk); see also ECF No. 54 (“Pl.’s Opp’n”), at 4

(acknowledging that the Complaint “indicates that Plaintiff” was “in the street, then left the

street and followed the sidewalk to the intersection where he was arrested” (emphasis added)).

Moreover, when he did so, he would have been visible to Officer D’Adamo and Deputy

Inspector Lombardo, who are depicted in the photograph in the front row center and third row

center, respectively, of the oncoming wall of NYPD officers. See id. ¶¶ 51-52. It follows that

they had probable cause — or, at a minimum, arguable probable cause — to arrest Nigro and that

his false arrest claim must be dismissed. See, e.g., Roper, 2017 WL 2483813, at *3-4

(dismissing a false arrest claim brought by protestors on the ground that there was probable

cause to arrest for jaywalking); see also Abujayyab, 2018 WL 3978122, at *10 (dismissing a

false arrest claim brought by protestors on summary judgment based on the ground that there




                                                  6
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 7 of 16




was probable cause to arrest for jaywalking); Holmes v. City of New York, No. 14-CV-5253

(LTS) (SDA), 2018 WL 1604800, at *3 (S.D.N.Y. Mar. 29, 2018) (same). 1

       Nigro’s claim of retaliatory arrest in violation of the First Amendment is more

complicated, if only because the Supreme Court held last year that probable cause does not

defeat such a claim “when a plaintiff presents objective evidence that he was arrested when

otherwise similarly situated individuals not engaged in the same sort of protected speech had not

been.” Nieves v. Bartlett, 139 S. Ct. 1715, 1727 (2019). In justifying this exception to the

general rule that probable cause defeats a retaliatory arrest claim, the Court noted the broad

discretion of law enforcement officers to arrest “for ‘even a very minor criminal offense.’” Id.

(quoting Atwater, 532 U.S. at 344-45). Notably, the Court then singled out jaywalking by way

of example: “[A]t many intersections, jaywalking is endemic but rarely results in arrest. If an

individual who has been vocally complaining about police conduct is arrested for jaywalking at

such an intersection, it would seem insufficiently protective of First Amendment rights to

dismiss the individual’s retaliatory arrest claim on the ground that there was undoubted probable

cause for the arrest.” Id.

       Based on the allegations in the Complaint, Nigro’s retaliatory arrest claim would seem to

fall squarely within the Nieves exception. See SAC ¶¶ 200-11. The problem for Nigro is that the

Nieves exception was not clearly established at the time of his arrest in 2016. To the contrary,

until Nieves, it was clearly established — at least in this Circuit — that probable cause defeated

all claims of retaliatory arrest. See Abeyta v. City of New York, 588 F. App’x 24, 25 (2d Cir.

2014) (summary order); Fabrikant v. French, 691 F.3d 193, 215 (2d Cir. 2012); Mangino v. Inc.



1
        In light of that conclusion, the Court need not and does not reach Defendants’ argument
that there was probable cause to arrest Nigro for two other offenses.



                                                 7
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 8 of 16




Vill. of Patchogue, 808 F.3d 951, 956 (2d Cir. 2015); Mozzochi v. Borden, 959 F.2d 1174, 1180

(2d Cir. 1992); Grant v. Am. Soc’y for the Prevention of Cruelty to Animals, No. 16-CV-2765

(ER), 2017 WL 1229737, at *8 (S.D.N.Y. Mar. 31, 2017); see also Nieves, 139 S. Ct. at 1722-23

(discussing the law prior to 2019); Reichle v. Howards, 566 U.S. 658, 664 (2012) (declining to

resolve the constitutional question on the ground that the prohibition on retaliatory arrest even in

the presence of probable cause was not clearly established in 2006). Under well-established law,

therefore, Defendants are entitled to qualified immunity with respect to Nigro’s retaliatory arrest

claim, and it must be dismissed. See Reichle, 566 U.S. at 664; Aschcroft v. al-Kidd, 563 U.S.

731, 735 (2011) (holding that a law enforcement officer is entitled to qualified immunity unless

he violated a statutory or constitutional right that “was ‘clearly established’ at the time of the

challenged conduct” (emphasis added)); accord Booker v. Graham, — F.3d —, No. 18-739-pr,

2020 WL 5103845, at *3 (2d Cir. Aug. 31, 2020). 2

B. Freedom of the Press Claim

       Next, Nigro brings a claim for violation of the freedom of the press. A plaintiff states

such a claim if he pleads that “he or other members of the press were denied equal access to

spaces to which the public was given access; or, alternatively, that Defendants provided unequal

access to the scene to particular journalists on the basis of the content of their speech or for

arbitrary reasons.” Nicholas v. Bratton, 376 F. Supp. 3d 232, 260 (S.D.N.Y. 2019). Nigro fails




2
        In his memorandum of law, Nigro argues for the first time that he has a valid equal
protection claim based on the selective enforcement of VTL § 1156(a). See Pl.’s Opp’n 5. It is
well established, however, that a party may not amend his pleadings through motion papers. See,
e.g., Chefs Diet Acquisition Corp. v. Lean Chefs, LLC, No. 14-CV-8467 (JMF), 2016 WL
5416498, at *8 (S.D.N.Y. Sept. 28, 2016) (citing Enzo Biochem, Inc. v. Amersham PLC, 981 F.
Supp. 2d 217, 223 (S.D.N.Y. 2013)). In any event, the gravamen of such a claim is that
Defendants selectively arrested Nigro on the basis of his First Amendment activities. That is
merely another way of stating a First Amendment retaliatory arrest claim.


                                                  8
         Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 9 of 16




to plead either. Nigro primarily argues that he was denied equal access to the public sidewalk.

See Pl.’s Opp’n 9. In doing so, however, he ignores his own Complaint, which, as discussed,

confirms that he was validly arrested because he was in the middle of a six-lane street. As his

photographs make plain, only Nigro and other photojournalists (and the NYPD officers) were on

57th Street; the “bulk of protesters [were] marching on the sidewalk.” SAC ¶ 51. And as Nigro

himself notes, as he was being arrested, Deputy Inspector Lombardo “instructed certain officers

to push people back onto the sidewalk,” id. ¶ 63, meaning that no one, press or otherwise, was

allowed to be on the street. Nigro, in an attempt to establish a content-based deprivation, also

alleges that Deputy Inspector Lombardo ignored another photographer standing in the street in

favor of arresting him. SAC ¶¶ 58-59. But Nigro’s own photograph (also included in the

Complaint) makes plain that that photographer was standing near the crosswalk, not in the

middle of the street. See id. ¶ 59. As such, Deputy Inspector Lombardo’s decision to arrest

Nigro instead of anyone else “was more likely explained by . . . lawful, . . . behavior,” Iqbal, 129

S. Ct. at 1937 (discussing Twombly), rather than animus toward Nigro’s First Amendment rights.

Accordingly, Nigro’s freedom of the press claim must be and is dismissed.

C. Fair Trial Claim

       Next, the Court turns to Nigro’s fair trial claim. Traditionally, to support a Section 1983

claim for deprivation of the right to a fair trial, a plaintiff needed only to plead and prove that “an

(1) investigating official (2) fabricate[d] evidence (3) that [wa]s likely to influence a jury’s

verdict, (4) forward[ed] that information to prosecutors, and (5) the plaintiff suffer[ed] a

deprivation of life, liberty, or property as a result.” Garnett v. Undercover Officer C0039, 838

F.3d 265, 279 (2d Cir. 2016); see also Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d

Cir. 1997). In the wake of McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019), however, a




                                                  9
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 10 of 16




plaintiff must also plead that his prosecution ended in a favorable termination. Following

McDonough, district courts in this Circuit have grappled with whether an ACD constitutes a

favorable termination in the context of a fair trial claim or whether it precludes the claim

altogether. Compare Simon v. City of New York, No. 16-CV-1017 (NGG) (RML), 2020 WL

1323114, at *5 (S.D.N.Y. Mar. 19, 2020), with Daniels v. Taylor, No. 18-CV-3717 (RA), 2020

WL 1165836, at *5 (S.D.N.Y. Mar. 11, 2020). The Court need not jump into that fray, however,

because even if Nigro’s ACD sufficed, his claims fall short on the final element. Nigro alleges

that Defendants fabricated evidence when, in their charging documents, they claimed Nigro was

in the street “block[ing] vehicle traffic.” SAC ¶ 250. As noted, however, Nigro’s own

photographs reveal that there was probable cause for his arrest and prosecution — at least for

jaywalking, if not for obstructing vehicle traffic. Accordingly, even assuming that Defendants

submitted false information to prosecutors, Nigro cannot show that the submission was “likely to

influence a jury’s verdict.” Garnett, 838 F.3d at 279. Accordingly, the fair trial claim must be

and is dismissed.

D. Deliberate Indifference and Monell Claims

       Finally, Nigro brings a deliberate indifference claim against the NYPD supervisory

officers and the City based on Deputy Inspector Lombardo’s conduct and a Monell claim against

the City predicated on two theories: first, that the City has a policy and practice of arresting

people in retaliation for their reporting on police activity and, second, that the City failed to

properly train police officers on the rights of the media. See SAC ¶¶ 216.

       With the exception of the retaliatory arrest claim against the City, these claims are easily

dismissed. First, to the extent that Nigro fails to allege an underlying constitutional violation, his

deliberate indifference and Monell claims also fail. See Poe v. Leonard, 282 F.3d 123, 140 (2d




                                                  10
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 11 of 16




Cir. 2002) (“[A] supervisor may be found liable for his deliberate indifference to the rights of

others by his failure to act on information indicating unconstitutional acts were occurring or for

his gross negligence in failing to supervise his subordinates who commit such wrongful acts,

provided that the plaintiff can show an affirmative causal link between the supervisor’s inaction

and her injury.”); Lanning v. City of Glens Falls, 908 F.3d 19, 30 (2d Cir. 2018) (“Because

[petitioner] has not plausibly alleged an underlying constitutional violation, his Monell claims

against the municipal defendants necessarily fail.”); accord City of Los Angeles v. Heller, 475

U.S. 796, 799 (1986). Accordingly, Nigro’s deliberate indifference and Monell claims premised

on the alleged false arrest and the alleged violations of his rights to a fair trial and free press must

be and are dismissed. Relatedly, Nigro’s supervisory liability claim premised on the alleged

retaliatory arrest is dismissed because the supervisory Defendants are also entitled to qualified

immunity. See Poe, 282 F.3d at 134 (noting that “to lay the predicate for demonstrating that [the

supervisor] lacked qualified immunity,” a plaintiff must show that “both laws were clearly

established” — that is, “the law violated by [the supervisee] and the supervisory liability

doctrine under which [the plaintiff] wishes to hold [the supervisor] liable” (emphasis added)).

        Nigro’s other Monell claims are more complicated, however, because qualified immunity

does not extend to municipalities. See, e.g., Askins v. Doe No. 1, 727 F.3d 248, 254 (2d Cir.

2013) (“[T]he entitlement of the individual municipal actors to qualified immunity because at the

time of their actions there was no clear law or precedent warning them that their conduct would

violate federal law is also irrelevant to the liability of the municipality.”). “Municipalities are

held liable if they adopt customs or policies that violate federal law and result in tortious

violation of a plaintiff’s rights, regardless of whether it was clear at the time of the adoption of

the policy or at the time of the tortious conduct that such conduct would violate the plaintiff’s




                                                  11
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 12 of 16




rights.” Id. Moreover, a plaintiff “need not prove the absence of probable cause to maintain a

claim of retaliatory arrest against the City.” Lozman v. City of Riviera Beach, Fla., 138 S. Ct.

1945, 1955 (2018). Thus, Nigro’s Monell claims against the City — predicated on the City’s

alleged policy and practice of arresting people in retaliation for reporting on police activity and

its failure to properly train its officers on the rights of the media — require additional analysis.

        Nigro’s Monell claim based on the first theory — that the City has a policy and practice

of arresting people in retaliation for reporting on police activity — fails as a matter of law. In

particular, Nigro fails to plausibly allege that the City has a pattern that is “so persistent and

widespread as to practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61

(2011). Nigro cites only a handful of incidents, most of which occurred in 2011 and 2012, in

which NYPD officers “interfered with the ability of journalists and other individuals to

document interactions between the public and police officers.” Pl.’s Opp’n 23; see SAC ¶¶ 155-

67, 217. But few, if any, of these incidents involved claims of retaliatory arrest or are alleged to

have resulted in a lawsuit or otherwise formal complaint. See, e.g., Marom v. City of New York,

No. 15-CV-2017 (PKC), 2016 WL 916424, at *21 (S.D.N.Y. Mar. 7, 2016) (dismissing a Monell

claim where the plaintiffs “fail[ed] to assert which — if any — of those lawsuits led to findings

of liability against the City for false arrests, First Amendment retaliatory arrests, or excessive

force”); Tieman v. City of Newburgh, No. 13-CV-4178 (KMK), 2015 WL 1379652, at *17

(S.D.N.Y. Mar. 26, 2015) (collecting cases where the plaintiff had failed to plead a widespread

practice based on catalogue of lawsuits). Nigro also points to a report published in June 2017

identifying ninety-six “substantiated” cases of police interference with civilians recording police

activity between January 1, 2014 and December 31, 2016. SAC ¶ 170. But Nigro does not

identify what fraction of these cases concerned retaliatory arrests or whether they led to findings




                                                  12
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 13 of 16




of liability against the City. See, e.g., Higginbotham v. City of New York, 105 F. Supp. 3d 369,

383 (S.D.N.Y. 2015) (holding that a plaintiff alleging forty-four arrests over fifteen days did not

establish a widespread practice because the plaintiff did “not allege the number of journalists

covering the protests over the 15-day period or that the proportion of journalists arrested was

greater than the proportion of people arrested within the general protester population”). In any

event, ninety-six incidents over two years is not, without more, enough to establish that the City

had a policy or practice of retaliating against the media at the time of Nigro’s arrest. See, e.g.,

An v. City of New York, 230 F. Supp. 3d 224, 230 (S.D.N.Y. 2017).

       By contrast, Nigro raises a plausible failure-to-train claim. To state a claim for municipal

liability against the City on that theory, a plaintiff must demonstrate a “direct causal link

between” the alleged failure to train and the constitutional deprivation. Triano v. Town of

Harrison, 895 F. Supp. 2d 526, 531 (S.D.N.Y. 2012). Further, “a municipality’s failure to train

its employees in a relevant respect must amount to deliberate indifference to the rights of persons

with whom the [untrained employees] come into contact.” Connick, 563 U.S. at 61 (internal

quotation marks omitted). “[D]eliberate indifference is a stringent standard of fault, requiring

proof that a municipal actor disregarded a known or obvious consequence of his action.” Id.

(internal quotation marks omitted). More specifically, it has three requirements:

       First, the plaintiff must show that a policymaker knows to a moral certainty that
       her employees will confront a given situation. Second, the plaintiff must show
       that the situation either presents the employee with a difficult choice of the sort
       that training or supervision will make less difficult or that there is a history of
       employees mishandling the situation. Finally, the plaintiff must show that the
       wrong choice by the city employee will frequently cause the deprivation of a
       citizen’s constitutional rights.

Jenkins v. City of New York, 478 F.3d 76, 94 (2d Cir. 2007) (internal quotation marks and

citations omitted). “Thus, when city policymakers are on actual or constructive notice that a




                                                 13
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 14 of 16




particular omission in their training program causes city employees to violate citizens’

constitutional rights, the city may be deemed deliberately indifferent if the policymakers choose

to retain that program.” Connick, 563 U.S. at 61.

       Measured against these standards, Nigro’s failure-to-train claim cannot be dismissed.

First, Nigro plausibly alleges that the NYPD’s training on encounters with the media is

inadequate, consisting of nothing more than unenforced instructions in the NYPD Patrol Guide

and three FINEST Messages issued in 2011, 2014, and 2018 “to remind members of the service

of their obligations to cooperate with media representatives acting in a news-gathering capacity

at the scene of police incidents.” SAC ¶¶ 112, 131, 151, 218 n.19. And second, although

Nigro’s citations to unrelated police encounters, letters, and post-hoc reports are not enough to

establish a widespread custom or practice of retaliating against the press and public, “they do

permit a plausible inference of deliberate indifference.” Case v. City of New York, 233 F. Supp.

3d 372, 406 (S.D.N.Y. 2017). In particular, the alleged incidents plausibly establish a history of

NYPD officers mishandling situations where the press is involved, resulting in the repeated

deprivation of constitutional rights. Finally, contrary to Defendants’ contentions, Nigro

adequately pleads that the failure to train caused his injuries. See, e.g., Ferrari v. Cty. of Suffolk,

790 F. Supp. 2d 34, 45 (E.D.N.Y. 2011). In short, Nigro adequately pleads a failure-to-train

claim against the City, which means Defendants’ motion on that score must be and is denied.

                                          CONCLUSION

       Taking Nigro’s allegations as true, as the Court must, his claims are troubling, raising the

specter of a police officer singling out a member of the media in retaliation for his First

Amendment activity. Notably, it was precisely facts like those alleged here that caused the

Supreme Court concern in Nieves and prompted it to hold that where “a plaintiff presents




                                                  14
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 15 of 16




objective evidence that he was arrested when otherwise similarly situated individuals not

engaged in the same sort of protected speech had not been,” a finding of probable cause does not

defeat a retaliatory arrest claim. 139 S. Ct. at 1727. As the Court observed, where “jaywalking

is endemic but rarely results in arrest” — as is surely the case in most, if not all, of New York

City — “it would seem insufficiently protective of First Amendment rights to dismiss” the

retaliatory arrest claim of a person arrested for jaywalking after “vocally complaining about

police conduct” merely because there was “probable cause for the arrest.” Id.

       Yet, as discussed above, binding Supreme Court and Second Circuit precedent compel

dismissal of all Nigro’s claims save one: his failure-to-train claim against the City. Nor is there a

basis to grant Nigro leave to amend sua sponte to revive his dismissed claims. Nigro has neither

sought leave to amend nor suggested that he possesses any additional facts that could cure the

defects in his Complaint. See, e.g., Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000);

Fischman v. Mitsubishi Chem. Holdings Am., Inc., No. 18-CV-8188 (JMF), 2019 WL 3034866,

at *7 (S.D.N.Y. July 11, 2019) (declining to grant leave to amend as to certain claims in the

absence of any suggestion that additional facts could remedy defects in the plaintiff’s pleading).

In any event, amendment would be futile given that Nigro’s own Complaint and the photographs

included therein show that there was either probable cause or arguable probable cause for his

arrest. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir.

2015) (“leav[ing] unaltered” prior case law on denial of leave to amend, including the rule that

“leave may be denied where amendment would be futile”). Furthermore, Nigro was on notice of

Defendants’ arguments when he filed the Complaint in response to Defendants’ original motion

to dismiss, and Nigro was expressly warned that he would “not be given any further opportunity”

to amend the Complaint. See ECF Nos. 33, 36. In light of these circumstances, the Court will




                                                 15
        Case 1:19-cv-02369-JMF Document 60 Filed 09/11/20 Page 16 of 16




not sua sponte grant leave to amend. See, e.g., Overby v. Fabian, No. 17-CV-3377 (CS), 2018

WL 3364392, at *14 (S.D.N.Y. July 10, 2018) (“Plaintiff’s failure to fix deficiencies in his

previous pleading, after being provided ample notice of them, is alone sufficient ground to deny

leave to amend sua sponte.”); see also Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n,

898 F.3d 243, 257-58 (2d Cir. 2018) (“When a plaintiff was aware of the deficiencies in his

complaint when he first amended, he clearly has no right to a second amendment even if the

proposed second amended complaint in fact cures the defects of the first.” (alteration and internal

quotation marks omitted)).

       Accordingly, Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

In particular, all of Nigro’s claims except for his failure-to-train claim against the City are

dismissed. Unless and until the Court orders otherwise, the City shall file its answer to the

remaining claim within three weeks of the date of this Opinion and Order. In addition, the

initial pretrial conference is reinstated and ADJOURNED to October 15, 2020, at 4:00 p.m.

The conference will be governed by the Court’s Order of March 18, 2019, and the parties should

prepare accordingly, including by submitting a joint status letter and proposed case management

plan no later than the Thursday prior to that conference. See ECF No. 3, at 2-3.

       The Clerk of Court is directed to terminate ECF No. 48 and to terminate all Defendants

other than the City of New York as parties.


       SO ORDERED.

Dated: September 11, 2020                           __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                  16
